Title: From George Washington to Tobias Lear, 16 November 1796
From: Washington, George
To: Lear, Tobias


                        
                            My dear Sir, 
                            Philadelphia 16th Novr 1796
                        
                        I hardly know what apology to make for the positive manner in which I declared
                            the Certificate for the hundred shares in the Bank of Columbia, had never been in my hands.
                            The fact is otherwise, and I delay no time to correct my error.
                        I found it last night and account for it thus. Given to me, I suppose, (for I
                            have not the most obscure recollection of the circumstances) at a time when my mind was
                            occupied on, or immediately called to some other subject I put it loose in my
                            travelling Chaise-box, where Papers (frequently wanted at Mount Vernon) always remained;
                            intending, I presume, to file it with the other certificates, in the same box, but not doing it then, and forgetting to do it afterwards, and every
                            recollection of having seen it, it might have remained there ’till dooms-day undiscovered, If
                            I had not, for another purpose, examined every paper therein separately, and by that means found the certificate which has puzzled both you
                            and me, to know what had become of it.
                        Mr Dandridge (as I presume he has informed you) applied, without encouragement,
                            to the Revd Mr Medor of this City (one of the Moravian Clergy) for the Speedy admission of
                            Maria, into the School for young Ladies, at Bethlehem. Since then, I have
                            written to the Principal of that School—the Revd Mr Vanvleck, but have not received his
                            answer. When it comes I will forward it to you.
                        
                        Mr Smith of Alexandria to whom my flour was sold, is craving, earnestly, a
                            prolongation of payment ninety days. This I do not like for two reasons—1. because it
                            carries along with it distrust of his circumstances; and 2. because the doing of it, would be
                            inconvenient, and a derangement of my own measures. I have however, not wanting to distress
                            him, placed the matter upon the following ground. Pay Mr Pearce the aggregate of his
                            estimate of the Sums necessary to pay his own wages; the Overseers; & other
                            incidental expences of the Estate, on or before the 24th of next month, & I will
                            wait until the first day of March next for the balance—provided he can, and will give
                            indubitable surety that these shall be done.
                        As Mr Pearce may not be well acquainted with business of this sort, or indeed
                            with the adequacy of the Security which may be offered—Personal or Real—I have taken the
                            liberty of mentioning the matter to you—praying, if you should go down to your farm, that you
                            would aid him with your advice.
                        Washington Custis has got settled at Princeton College, and I think under
                            favourable auspices, but the change from his former habits is so great & sudden, and his
                            hours for study so much increased beyond what he has been accustomed to, that though he
                            promises to be attentive, it is easy to perceive he is not at all reconciled to it yet. That of getting up an hour before day to commence them, is, I will venture to
                            pronouce not the least irksome to him at present.
                        
                        Offer my Respects to Mrs Lear, & love to the Children, in which Mrs
                            Washington unites, and be assured of the sincere esteem & regard of Dear Sir, Your
                            affectionate 
                        
                            Go: Washington
                            
                        
                    